            Case 1:18-cv-01786-TCW Document 7 Filed 11/20/18 Page 1 of 1



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

FMS INVESTMENT CORP.,                        )
                                             )
                                             )
                                             )
                Plaintiff,
                Plaintiff,                   )
                                             )
       v.                                    )      No. 18-1786C
                                             )      Judge Thomas C. Wheeler
THE UNITED STATES,                           )
                                             )
                Defendant.                   )

                                 NOTICE OF APPEARANCE

To the Clerk:

                                              Alexis J. Echols
       Please enter the appearance of _____________________________, as attorney of record

for the United States. Service of all papers by opposing parties should be addressed as follows:

                                        Alexis J. Echols
                                         Trial Attorney
                                Commercial Litigation Branch
                                        Civil Division
                              United States Department of Justice
                                          PO Box 480
                                     Ben Franklin Station
                                   Washington, D.C. 20044




                                                              s/Alexis J. Echols
                                                            ALEXIS J. ECHOLS
                                                                Trial Attorney
                                                        Commercial Litigation Branch
                                                               Civil Division
                                                          Telephone: (202) 616-0463
                                                          Facsimile: (202) 353-7988
                                                       Email: alexis.j.echols@usdoj.gov
Dated: November 20, 2018
